     Case 1:18-cv-01481-AWI-EPG Document 113 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                                  No. 1:18-cv-01481-AWI-EPG
12                        Plaintiff,
13            v.                                         ORDER REQUIRING RESPONSE TO
                                                         MOTION FOR RECONSIDERATION
14    H. ROBLES, et al.,
                                                         (ECF No. 111)
15                        Defendants.
16

17          On July 22, 2020, Plaintiff Michael J. Hicks filed a motion for reconsideration, (ECF No.

18   111), asking the Court to reconsider its order to hold the upcoming August 3, 2020 conference

19   telephonically, (ECF No. 110). Plaintiff’s motion requests that the hearing be conducted in person

20   or via videoconference instead.

21          Due to the global pandemic, the Court is closed to the public. General Order 618 at 2 (“In

22   light of the ongoing coronavirus (COVID-19) pandemic, all courthouses of the United States

23   District Court for the Eastern District of California shall remain closed to the public.”). Therefore,

24   the Court will deny Plaintiff’s motion to the extent he seeks an in-person hearing. The Court is,

25   however, willing to holding this hearing via the videoconference system Zoom if available to all

26   parties, taking into account the ability of Plaintiff’s institution of confinement.

27          Accordingly, it is HEREBY ORDERED that no later than Tuesday, July 28, 2020,

28   Defendants shall inform the Court whether defense counsel can appear by Zoom for this
                                                         1
     Case 1:18-cv-01481-AWI-EPG Document 113 Filed 07/23/20 Page 2 of 2

 1   conference and whether Plaintiff’s institution of confinement is able to make this accommodation

 2   for Plaintiff.

 3
     IT IS SO ORDERED.
 4

 5       Dated:       July 23, 2020                          /s/
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
